DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita (USPUB 2014/0239896).

As to Claim 1, Takeshita discloses a charger, comprising: a power output interface configured to output a charging signal (Figure 1, AC); a signal interface configured to acquire charging information of a battery, the charging information including whether the battery is a smart battery or a non-smart battery (Protection IC, Element 10); a balance charging interface configured to perform balance charging control over sets of battery cores of the battery (Paragraph 47); and a control circuit electrically connected to the power output interface, the signal interface, and the balance charging interface, the control circuit being configured to: in response to the battery being a smart battery, select the signal interface to perform charging control over the battery; and in response to the battery being a non-smart battery, select the balance charging interface to perform charging control over the battery (Paragraph 41-42).

As to Claim 3, Takeshita discloses the charger of claim 1, further comprising: a power supply conversion unit electrically connected to the power output interface and the control circuit, the power supply conversion unit being configured to process an input alternating current or an input direct current under a control of the control circuit, to convert the input alternating current or the input direct current to a charging signal for the battery (Figure 1, Element 13).
As to Claim 4, Takeshita discloses the charger of claim 3, further comprising: a power input interface electrically connecting an external power supply and the power supply conversion unit, the power input interface being configured to receive the input alternating current or the input direct current from the external power supply and output the input alternating current or the input direct current to the power supply conversion unit (Figure 1, Elements 13 and 16).
As to Claim 5, Takeshita discloses the charger of claim 3, wherein: the power supply conversion unit comprises an alternating current-direct current (AC-DC) conversion unit and a direct current-direct current (DC-DC) conversion unit electrically connected to the AC-DC conversion unit and the control circuit, the AC-DC conversion unit is configured to convert the input alternating current to an output direct current and outputs the output direct current to the DC-DC conversion unit, and the DC-DC conversion unit is configured to process the output direct current under a control of the control circuit to convert the output direct current to the charging signal (Paragraph 42).
As to Claim 6, Takeshita discloses the charger of claim 3, wherein the power supply conversion unit comprises a direct current-direct current (DC-DC) conversion unit electrically connected to the control 
As to Claim 7, Takeshita discloses the charger of claim 3, further comprising: a voltage and current collection unit electrically connecting the power supply conversion unit and the control circuit, the voltage and current collection unit being configured to collect voltage information and current information of the charging signal, and send the voltage information and the current information to the control circuit (Paragraph 29).
As to Claim 12, Takeshita discloses a charger, comprising: a power input interface configured to access an external power supply (Figure 1, AC); a power supply conversion unit electrically connected to the power input interface (AC adaptor); a signal interface electrically connected to a battery and configured to acquire charging information of the battery, the charging information including whether the battery is a smart battery or a non-smart battery (Protection IC, Element 10); a balance charging interface electrically connected to the battery and configured to perform balance charging control over respective sets of battery cores of the battery (Paragraph 47); a control circuit electrically connected to the signal interface and the balance charging interface, the control circuit being configured to: control the power supply conversion unit to convert an electrical signal from the external power supply to a charging signal for the battery, and in response to the battery being a smart battery, select the signal interface to perform charging control over the battery, and in response to the battery being a non-smart battery, select the balance charging interface to perform charging control over the battery (Paragraph 41-42); and a power output interface electrically connected to the power supply conversion unit, the control circuit, and the battery, and configured to receive and output the charging signal (Figure 1).

As to Claim 14, Takeshita discloses the charger of claim 12, wherein: the external power supply includes an alternating current power supply, and the power supply conversion unit comprises: an alternating current-direct current (AC-DC) conversion unit electrically connected with the power input interface, the AC-DC conversion unit being configured to receive an alternating current from the external power supply through the power input interface, convert the alternating current to a direct current, and output the direct current; and a direct current-direct current (DC-DC) conversion unit electrically connected to the AC-DC conversion unit and the control circuit, the DC-DC conversion unit being configured to process the direct current output by the AC-DC conversion unit under a control of the control circuit to convert the direct current to the charging signal (Figure 1, Element 14 and 16, Paragraph 42).
As to Claim 16, Takeshita discloses the charger of claim 12, further comprising: a voltage and current collection unit electrically connecting the power supply conversion unit and the control circuit, the voltage and current collection unit being configured to collect voltage information and current information of the charging signal, and send the voltage information and the current information to the control circuit (Paragraph 29).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita in view of Rich et al. (US 8,829,911).


As to Claim 8, Takeshita discloses the charger of claim 3, but does not expressly disclose wherein the control circuit is further configured to: identify the battery in accordance with the charging information of the battery; and when the charger does not match a model of the battery, control the power supply conversion unit to stop outputting the charging signal.  Rich discloses identify the battery in accordance with the charging information of the battery; and when the charger does not match a model of the battery, control the power supply conversion unit to stop outputting the charging signal (Column 15, lines 35-53).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Rich, and identify the battery being charged in Takeshita, in order to prevent damage to the battery by it not being a suitable battery for the charger.


.


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita in view of Saad et al. (US 8,899,903)


As to Claim 11, Takeshita discloses the charger of claim 1, but does not expressly disclose an aerial vehicle, comprising: a motor; and a charging system including: a battery; wherein the charger is configured to charge the battery and the battery is configured to provide power to the motor.  Saad discloses an aerial vehicle, comprising: a motor; and a charging system including: a battery; wherein the charger is configured to charge the battery and the battery is configured to provide power to the motor (Column 4, Lines 4-8).  It would have been obvious to one having ordinary skill in the art at the time of this invention to use the aerial vehicle of Saad, and charge in in with the charger of Takeshita, in order to allow for controlled charging in order to protect the battery.
.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita in view of Jung (USPUB 2013/0049698).

As to Claim 15, Takeshita discloses the charger of claim 12, wherein: but does not expressly disclose the external power supply includes a direct current power supply, and the power supply conversion unit comprises a direct current-direct current (DC-DC) conversion unit electrically connected to the external power supply through the power input interface and connected to the control circuit, the DC-DC conversion unit being configured to, under a control of the control circuit, process a direct current voltage received from the external power supply through the power input interface, convert the direct current voltage to the charging signal.  Jung discloses the external power supply includes a direct current power supply, and the power supply conversion unit comprises a direct current-direct current (DC-DC) conversion unit electrically connected to the external power supply through the power input interface and connected to the control circuit, the DC-DC conversion unit being configured to, under a control of .

Allowable Subject Matter
Claims 9-10, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859